UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-5735 PROVIDENT COMMUNITY BANCSHARES, INC. (Exact name of registrant as specified in its Charter) Delaware 57-1001177 (State or other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2700 Celanese Road, Rock Hill, South Carolina 29732 (Address of Principal Executive Offices) (803) 325-9400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo x The Corporation had 1,790,599 shares, $0.01 par value, of common stock issued and outstanding as of May 1, 2012. PROVIDENT COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES INDEX Part I. Financial Information Page Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 1 Consolidated Statements of Income (Loss) for the three months ended March 31, 2012 and 2011 2 Consolidated Statements of Comprehensive Income (Loss) for the three months ended March 31, 2012 and 2011 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 4 Consolidated Statements of Changes in Shareholders’ Equity for the three months ended March 31, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45 Item 4. Controls and Procedures 45 Part II. Other Information Item 1. Legal Proceedings 45 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Mine Safety Disclosures 46 Item 5. Other Information 46 Item 6. Exhibits 46 Signatures 47 Part 1.Financial Information PROVIDENT COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2012 and December 31, 2011 March 31, December 31, ASSETS (Unaudited) (Audited) (DOLLARS IN THOUSANDS) Cash and due from banks $ $ Interest earning balances with the Federal Reserve Federal funds sold Cash and cash equivalents Investment and mortgage-backed securities-available for sale Loans, net of unearned fees Allowance for loan losses (ALL) ) ) Loans, net of ALL Real estate acquired through foreclosure Office properties and equipment, net Federal Home Loan Bank stock, at cost Federal Reserve Bank stock, at cost Accrued interest receivable Cash surrender value of life insurance Other assets TOTAL ASSETS $ $ LIABILITIES Demand and savings deposits $ $ Time deposits Total deposits Advances from the Federal Home Loan Bank Securities sold under agreements to repurchase Floating rate junior subordinated deferrable interest debentures Accrued interest payable Other liabilities TOTAL LIABILITIES Commitments and contingencies-Note 5 SHAREHOLDERS' EQUITY Serial preferred stock - $0.01 par value authorized - 500, 000 shares issued and outstanding - 9,266 shares at March 31, 2012 and December 31, 2011 Common stock - $0.01 par value, authorized - 5,000,000 shares, issued-2,192,958 and outstanding-1,790,599 shares at March 31, 2012 and December 31, 2011, respectively 20 20 Common stock warrant 25 25 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained deficit, substantially restricted ) ) Treasury stock, at cost ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to consolidated financial statements. 1 PROVIDENT COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (LOSS) Three Months Ended March 31, 2012 and 2011 (unaudited) Three Months Ended March 31, March 31, (DOLLARS IN THOUSANDS EXCEPT PER SHARE) Interest Income: Loans $ $ Deposits and federal funds sold 3 10 Interest and dividends on mortgage-backed securities Interest and dividends on investment securities Total interest income Interest Expense: Deposit accounts Floating rate junior subordinated deferrable interest debentures 71 Advances from the FHLB and other borrowings Total interest expense Net Interest Income Provision for loan losses Net interest income after provision for loan losses Non-Interest Income: Fees for financial services Other fees, net 5 11 Net gain (loss) on sale of investments (4
